Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to applicant arguments filled on 02/17/2022 for application 16/727835.
Claim 1, 2, 9, 10, 11, 12, and 13 have been  amended. 
Claims 1-15 are currently pending and have been examined.


Detailed Action


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-15 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1, 14, and 15 recite obtaining consent form Medicaid members, collecting personal data, and querying personal data.  The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by identifying and reporting events preceding a pattern in a set of user data. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional element including a client management software which is additional element that is recited at a high level of generality such that it amounts to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional element is merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of providing community based organization with client management software and notifying said Medicaid accountable and managed care organizations about the identifications of unreachable Medicaid members, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data, and the notifying step is an extra solution activity. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 13, where “The core of bosWell, the digital health software 
platform according to the present invention, is a front-end client management application for community-based organizations (CBOs) that feeds into a back-end member matching and notification engine for health care organizations.  As a result, "unreachable" Medicaid beneficiaries are identified in a timely manner but also provided with preventive health care. ”
Paragraph 19, where “In another embodiment of the present invention, a system for identifying "unreachable" Medicaid members is provided.  The system according to the present invention, at the front end, has a plurality of electronic devices with client management software applications distributed at the CBOs.  The staff members at the CBOs make use of this application to collect longitudinal personal data from Medicaid members visiting those CBOs.  At the back end, the system for identifying "unreachable" Medicaid members has a matching engine.  In one aspect of the present invention, the system for identifying "unreachable" Medicaid members has a matching engine which is already loaded with enrollment data for Medicaid members received from ACOs and MCOs.  Also embedded in the matching engine is a matching algorithm for querying the digital personal records generated at CBOs using the front-end bosWell, the digital health software platform of the present invention, against ACO and MCO enrollment data present in the matching engine and identifying "unreachable" Medicaid members in need of preventive health care.”
The claims recite the additional element of providing community based organization with client management software and notifying said Medicaid accountable and managed care organizations about the identifications of unreachable Medicaid members. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-13 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 
In addition, claim 15 is directed toward "A computer program embodied on a computer readable storage medium". A computer program not explicitly stored in a non-transitory computer readable storage medium is non-statutory. The Examiner could not immediately find within the specification any recitation that would define said computer readable medium. The computer readable medium could read on both statutory (such as a non-transitory computer readable storage medium) and non-statutory subject matter (such as forms of computer readable transmissions). Without evidence to the contrary and given its broadest reasonable interpretation, a computer program or code is merely a set of instructions capable of being executed by a computer, the computer program or code itself does not fall within any of the statutory categories of invention (i.e., a process, article of manufacture, machine and a composition of matter); thus, since the claim language is interpreted to read on non-statutory subject matter, the claims are rejected as being directed to a non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mynhier et al. (US 2016/0210427 A1) in view of Cothren et al. (US 2013/0117036 A1).

As per claim 1, Palmer teaches a method for connecting unreachable Medicaid members to preventive health 
care in their respective medical home, comprising: 
Mynhier teaches:
(a) providing community-based organizations with client management software to collect and digitize data related to Medicaid members visiting community-based organizations (Fig. 1 and 2 wherein data can be collected for desperate sources. Para. 17 teaches wherein the desperate sources can be from government/community health programs. Mynhier does not explicitly teach wherein the members are Medicaid members, however Cothren teaches wherein information routing can be of a Medicaid member as seen in Para. 65) ;  
Mynhier further teaches:
(b) requesting staff at community-based organizations to collect personal data from Medicaid member visiting the community-based organization after obtaining consent from the Medicaid member in compliance with applicable statues and government guidelines; (Para. 22 and 107 wherein permission is needed to collect and aggregate data from different sources. wherein intelligent software tools are used);  
 (c) collecting and transferring personal data from the Medicaid members visiting community-based organizations to a matching engine comprising enrollment data from Medicaid accountable and managed care organizations (Para. 72 wherein the switch module periodically executes the match engine. The match engine detects when data from two different data sources belongs to the same patient);  
(e) querying the personal data collected at community-based organizations with enrollment data from Medicaid accountable and managed care organizations stored in the matching engine and identifying unreachable Medicaid members (Para.72 and 102 wherein data is queried and aggregated from different sources), ;  and 
(f) notifying said Medicaid accountable and managed care organizations about the identification of unreachable Medicaid members (Para. 17 and Fig. 1 wherein information is collected and shared among desperate sources).
Mynhier teaches the healthcare data interchange system and method that shares and aggregates patient data from different sources. Cothren teaches wherein the data can be of a Medicaid member.
Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the combination itself - that is in the substitution of the Medicaid member of Cothren for the patient member of Mynhier.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See MPEP 2143(B).

	
As per claim 2, Mynhier teaches the method for connecting unreachable Medicaid members to preventive health care in claim 1, wherein said respective medical home is care management team at the accountable or managed care organization to which the Medicaid member is attributed (Para. 89). 
 
As per claim 3, Mynhier teaches the method for connecting unreachable Medicaid members to preventive health care in claim 1, wherein said community-based organization is selected from a group consisting of shelters, food pantries, resource centers, mobile clinics and touch points for survival (Para. 109).

As per claim 4, Mynhier teaches the  method for connecting unreachable Medicaid members to preventive health care in claim 1, wherein said compliance requirement for collecting personal healthcare data is in accordance with the guidelines under the Health Insurance Portability and Accountability Act of 1996 ( Para. 94).  
 
As per claim 5, Mynhier teaches the method for connecting unreachable Medicaid members to preventive health care in claim 1, wherein said client management tool is modular and allows community-based organizations to customize intake forms to specific reporting needs (Para. 179-180 wherein customized content based on the individuals health profile is taught). 
 
As per claim 6, Mynhier teaches the method for connecting unreachable Medicaid members to preventive health care in claim 1, wherein said personal data comprise longitudinal profile of the Medicaid members served (Para. 17). 

As per claim 7, Mynhier teaches the method for connecting unreachable Medicaid members to preventive health care in claim 1, wherein said query of the personal data collected at community-based organizations with the enrollment data from Medicaid accountable and managed care organizations stored in the matching engine to identify unreachable Medicaid members is performed by using simple deterministic look up functions based on first name, last name, gender and date of birth (Para. 78). 

As per claim 8, Mynhier teaches the method for connecting unreachable Medicaid members to preventive health care in claim 1, wherein said query of the personal data collected at community-based organizations with enrollment data from Medicaid accountable and managed care organizations stored in the matching engine to identify unreachable Medicaid members is performed by using rules-based matching algorithms (Para. 62 and 99-102). 
 
As per claim 9, Mynhier teaches the method for connecting unreachable Medicaid members to preventive health care in claim 1, further comprising a step of continuously updating the enrollment data from Medicaid accountable and managed care organizations stored in the matching engine (table 1, fig. 1, and Para. 76 wherein the aggregate data from the different sources is continuously stored/updated). 
 
As per claim 10, Mynhier teaches the method for connecting unreachable Medicaid members to preventive health care in claim 1, further comprising a step of periodically updating the enrollment data from Medicaid accountable and managed care organizations stored in the matching engine (Fig. 1 and Para. 76). 
 
As per claim 11, Mynhier teaches the method for connecting unreachable Medicaid members to preventive health care in claim 1, further comprising a step of engaging unreachable Medicaid members with care management teams via staff at community-based organizations (Fig. 1 and Para. 109). 
 
Claim 14-15 recite substantially similar limitations as seen in claim 1-13 and hence are rejected for similar rationale as noted above. 


	

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mynhier et al. (US 2016/0210427 A1) in view of Cothren et al. (US 2013/0117036 A1) as applied to claim 1-11 and 14-15 above, and further in view of Harrison (US 2020/0051677 A1).

As per claim 12, Mynhier teaches the method for connecting unreachable Medicaid members to preventive health care in claim 1. Mynhier in view of Cothren do not explicitly teach however Harrison teaches, further comprising a step of providing unreachable Medicaid members with non-emergency medical transportation to receive preventive health care (Para. 65 wherein transportation can be provided to patients is taught). 
It would have been obvious to one of ordinary skill in the art at the time of filling to combine the system and method for collecting and aggregating Medicaid patient data as taught in  Mynhier and Cothren with the offering of transportation services to patients as seen in Harrison. The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 13, Mynhier teaches the method for connecting "unreachable" Medicaid members to preventive health care in claim 1. Mynhier in view of Cothren do not explicitly teach however Harrison teaches further comprising a step of offering virtual telehealth consultations such as the unreachable Medicaid members may engage with primary care from community-based organizations (Para. 36 wherein telemedicine sessions are offered to patients is taught). The motivation to combine references is the same as seen in claim 12.

Response to Arguments
The applicant argues the 101 rejection. The Applicant states that the invention claimed in the instant patent application claims a novel, scalable approach for engaging Medicaid members in the preventative care and does not simply use a computer as a tool to automate known conventional activity. The Examiner respectfully disagrees. Manually collecting patient information from different sources (including community centers) and aggregating the information in a generic way is a not novel but rather conventional. Collecting and matching patient data in a generic way from desperate sources is a conventional activity in the medical industry. Applicant other arguments/amendments simply rehash issues already address in the 101 rejection above. 
Applicant's arguments with respect to the rejection above have been considered but are moot in view of the new ground(s) of rejection. It is respectfully submitted that the Examiner has applied new passages and citations to amended claims at the present time. The Examiner notes that amended limitations were not in the previously pending claims as such, Applicant's remarks with regard to the application of all applied references to the amended limitations are addressed in the above Office Action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686